DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on May 10, 2022.
Claims 1-16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The control system and method for a marine vessel as claimed are not shown or suggested in the prior art because of the use of a control system or method which includes the step of:  after determining that a predetermined mode in which a planing state of a marine vessel is maintained is set, and that a hull of said marine vessel has entered said planing state, controlling an opening angle adjustment device to keep said hull in said planing state even when said hull has decelerated to a lower speed than a vessel speed at a time when said hull is determined to have entered said planing state.
The prior art as disclosed by Kinoshita et al. (US 8,092,264 and US 7,201,620) shows the use of a marine vessel with a control system which includes an electrical control unit (ECU) that is in communication with a pair of propulsion unit or engine ECUs, each with a memory for storing program instructions, a pair of throttle opening angle adjustment devices or levers, a pair of throttle valves, where said throttle opening angle adjustment devices or levers are configured to adjust a throttle opening angle of each of said throttle valves in order to set and maintain a desired operating mode of said marine vessel, a planing condition determination module to determine whether said marine vessel is at a planing state, a throttle opening sensor, and a speed-fixing switch to allow said marine vessel to cruise at a fixed speed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




May 12, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617